Order entered November 17, 2020




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00935-CV

   IN RE TEXAS ALCOHOL AND BEVERAGE COMMISSION AND A.
                  BENTLEY NETTLES, Relators

         Original Proceeding from the 354th Judicial District Court
                           Hunt County, Texas
                       Trial Court Cause No. 89239

                                   ORDER
                  Before Justices Myers, Molberg, and Evans

      Based on the Court’s opinion of this date, we GRANT relators’ November

5, 2020 motion and DISMISS this original proceeding as moot.


                                          /s/   KEN MOLBERG
                                                JUSTICE